Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in part “the photoelectric sensor is configured to sense the ambient light in the photoelectric sensing region” and “the photoelectric sensor is not used to sense the photoelectric sensing region and is not used to obtain the texture image data signal”. (Emphasis added)
	The two limitations seem to contradict each other.  Thus, it is not clear on how the photoelectric sensor is able to sense the ambient light in the photoelectric sensing region when “the photoelectric sensor is not used to sense the photoelectric sensing region”.   
	Claims 4-12 depend from claim 1, claim 13 recites similar limitations as in claim 1, and claim 14 depend from claim 13.  As such, claims 1 and 4-14 include subject matter that is indefinite.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 2020/0034601) in view of Lu et al. (US 2014/0015802; hereinafter Lu).
Regarding claim 16:
	Zhou discloses a processing method for an electronic device, wherein the electronic device comprises a photoelectric sensing region (see Fig. 1A; optical fingerprint recognition module 120), and the processing method comprises:
detecting ambient light in the photoelectric sensing region, so as to obtain an ambient light detection electrical signal (see Fig. 3, step 301-302);
determining whether the ambient light is weakened according to a processing result of the ambient light detection electrical signal (see Fig. 3, step 303);
determining whether a condition of texture image detection is satisfied in a case where the ambient light is weakened (see Fig. 3, step 304; current time falls within a preset-night time interval corresponds to a condition of texture image detection); and
sensing the photoelectric sensing region to obtain a texture image data signal in a case where the condition of the texture image detection is satisfied (see Fig. 3, step 305).
Zhou does not disclose the processing, wherein the condition of the texture image detection comprises: the ambient light reducing by an amount of light of a predetermined range during a predetermined time.
In the same field of endeavor, Lu discloses a method, wherein the condition of the image detection comprises:
the ambient light reducing by an amount of light of a predetermined range during a predetermined time (see Fig. 2B; the location of the touch is indicated by the reduced in ambient light of certain range and certain time interval detected by the optical sensor).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the method of Zhou such that the condition of the texture image detection comprises: the ambient light reducing by an amount of light of a predetermined range during a predetermined time, as taught by Lu. One of ordinary skill in the art would have been motivated to do this because accurate detection of the touch input can be realized.
Regarding claim 17:
Zhou and Lu disclose all the features in claim 16.  Zhou further discloses the processing method, further comprising:
processing the texture image data signal to perform a texture identification operation (see paragraph 4; the obtained fingerprint is compared with the pre-stored fingerprint image), and 
performing a system operation or an application operation that is performed subsequently in a case where the texture identification operation is successful (see paragraph 3; when the fingerprint is authenticated, the terminal is unlocked or payment operation can be performed).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Lu as applied to claim 17 above, and further in view of Kim et al. (US 2020/0320269; hereinafter Kim).
Regarding claim 18:
Zhou and Lu disclose all the features in claim 17.  Zhou and Lu do not disclose the processing method, further comprising: increasing luminous brightness of a light source array in the photoelectric sensing region, sensing the photoelectric sensing region again, and performing the texture identification operation again, in a case where the texture identification operation fails.
In the same field of endeavor, Kim discloses a processing method comprising:
increasing luminous brightness of a light source array in the photoelectric sensing region, sensing the photoelectric sensing region again, and performing the texture identification operation again, in a case where the texture identification operation fails (see paragraphs 260- 264).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the method of Zhou in view of Lu to include increasing luminous brightness of a light source array in the photoelectric sensing region, sensing the photoelectric sensing region again, and performing the texture identification operation again, in a case where the texture identification operation fails, as taught by Kim. One of ordinary skill in the art would have been motivated to do this because false rejection of the fingerprint authentication can be avoided.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Lu as applied to claim 17 above, and further in view of Sheik-Nainar et al. (US 2018/0218195; hereinafter Sheik-Nainar). 
Regarding claim 19:
Zhou and Lu discloses all the features in claim 17.  Zhou and Lu do not disclose the method comprising:
reducing luminous brightness of a light source array in the photoelectric sensing region, and closing an operation that is used for texture identification, after the texture identification operation is successful.
In the same field of endeavor, Sheik-Nainar discloses a method comprising:
reducing luminous brightness of a light source array in the photoelectric sensing region, and closing an operation that is used for texture identification, after the texture identification operation is successful (see Fig. 6 and paragraph 63; when the no motion is detected after some time, the illumination of the fingerprint detection area is turned off; this occurs after a previous successful fingerprint identification).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the method of Zhou in view of Lu to include reducing luminous brightness of a light source array in the photoelectric sensing region, and closing an operation that is used for texture identification, after the texture identification operation is successful, as taught by Sheik-Nainar. One of ordinary skill in the art would have been motivated to do this because power consumption can be minimized.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  See details above. 
Applicant's arguments filed 9/08/2021, with respect to claim 16, have been fully considered but they are not persuasive.  Namely, Applicant argues that “Lu indicates the touch position by detecting the decrease in light intensity, but does not initiate fingerprint detection by the decrease in light intensity to obtain the texture image data signal”.  However, it is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
In regards to claim 16 (the original claims 15 and 16), Zhou discloses the technical feature of “determining whether a condition of texture image detection is satisfied in case where the ambient light is weakened”.  However, Zhou does not expressly disclose the details of the condition.  Namely, Zhou does not show that a touch input causes the ambient light to reduce by a certain amount.  In the same field of endeavor, Lu discloses a condition of an image detection comprising the ambient light reducing by an amount of light of a predetermined range during a predetermined time.  Based on the broadest reasonable interpretation, the limitation “during a predetermined time” is interpreted as “a predetermined time that the device is in an operational state or during a time when the brightness values satisfy the waveform during the W3 or W4 interval.  It is clearly shown by Lu that a touch input causes the amount of light to reduce by certain amount during a certain interval (see Fig. 2B; the intensity of the light detected is reduced by a range during the W3 or W4 interval).  As such, the combination of Zhou and Lu would have yielded a predictable result of accurately detecting a real touch input by monitoring the condition of the ambient light.  
Accordingly, Applicant’s argument with respect to claim 16 is not persuasive and the rejection is maintained. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 517-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIXI C SIMPSON/            Primary Examiner, Art Unit 2625